In an action to recover damages for personal injuries, etc., nonparty Frank Mitchell *514Corso, P. C., appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated September 10, 1996, which granted the motion of the plaintiffs’ former law firm McElligott, Kujawski & Dellicarpini for a charging lien and awarded them 15% of the attorneys’ fee.
Ordered that the order is affirmed, with costs.
The Supreme Court properly concluded that the nonparty respondents were discharged without cause, and therefore were entitled to recover compensation measured by the fair and reasonable value of the services rendered (see, Klein v Eubank, 87 NY2d 459; Matter of Cohen v Grainger, Tesoriero & Bell, 81 NY2d 655; Lai Ling Cheng v Modansky Leasing Co., 73 NY2d 454, 457-458; Matter of Weitling, 266 NY 184, 187; Clifford v Pierce, 214 AD2d 697). We find no merit to the nonparty appellant’s contention that the Supreme Court improvidently exercised its discretion in apportioning the attorneys’ fee (see, Matter of Freeman, 34 NY2d 1, 9; Lefkowitz v Van Ess, 166 AD2d 556; Shrauger v Shrauger, 146 AD2d 955, 956). O’Brien, J. P., Joy, Friedmann and Goldstein, JJ., concur.